



SINGLE TENANT OFFICE LEASE
This Lease, dated for reference purposes as of August 15, 2018, is entered into
by and between Ascend Northrop, LLC, an Arizona limited liability company
(“Landlord”) and Bridgepoint Education, Inc., a Delaware corporation (“Tenant”).
In consideration of the mutual covenants set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties do agree as follows:
1.    BASIC TERMS. The following terms shall have the meaning set forth in this
Section unless specifically modified by other provisions of this Lease:
1.1
Project:
The land, building(s), improvements and appurtenants commonly known as Ascend at
Chandler Airport Center in Chandler, Arizona, as shown on attached Exhibit A.
 
 
 
1.2
Building/Building 
Parcel:    
The “Building Parcel” is that portion of the Project designated on Exhibit
A-1 attached hereto. The “Building” is the building in which the Premises are
situated known as Ascend C as shown on attached Exhibit A-1, and located at 1811
E. Northrop Boulevard, Chandler, Arizona 85286.
 
 
 
1.3
Premises:
The space within the Building containing approximately 130,642 square feet of
floor area, as shown on Exhibit B attached hereto, together with the Building
and Building Parcel.
 
 
 
1.4
Common Areas:
The areas of the Project not regularly and customarily leased for exclusive use
of tenants, including, but not limited to, any driveways; walks; landscaped
areas; storm water retention and detention systems; multi-tenant monument signs
as identified on Exhibit F and other sign monuments.
 
 
 
1.5
Term:
Eleven (11) years and six (6) months commencing on the Commencement Date and
terminating on the Termination Date.
 
 
 
1.6
Commencement Date:
The earlier of (i) the date upon which Tenant occupies the Premises and (ii)
April 15, 2019, subject to adjustment as set forth in Section 2 below.
 
 
 
1.7
Termination Date:
The last day of the one hundred thirty-eighth (138th) full calendar month
following the Commencement Date, subject to adjustment as set forth in Section
43 below.
 
 
 
1.8
Monthly Base Rent:
See Exhibit E attached hereto and made a part hereof.
 
 
 
1.9
Initial Estimated
Monthly Operating
Expense:
$.3508 per square foot ($4.21 per square foot per year).
 
 
 
1.10
Tenant’s
Proportionate Share:
100%, subject to adjustment as set forth in Section 3.2 below.
 
 
 
1.11
Permitted Use:
Call center, general office, administrative offices and other uses reasonably
incidental thereto, and as further set forth in Section 6 below,












--------------------------------------------------------------------------------







 
 
including, without limitation, the marketing of for-profit, primarily online
secondary education courses.
 
 
 
1.12
Security Deposit:
$5,600,000.00 in the form of a letter of credit, subject to reduction as set
forth in Section 4 below.
 
 
 
1.13
Tenant Improvement
Allowance:
$7,223,496.18
 
 
 
1.14
Guarantor(s):
None
 
 
 
1.15
Exhibits:
A - Site Plan/Project
A-1 - Building Parcel and Building
B - Premises
C - TI Construction Terms and Conditions
D - Confirmation of Lease Term Agreement
E - Base Rent Schedule
F - Signage
G - SNDA Form
H - Form of Letter of Credit



2.    DEMISE AND TERM. Landlord leases the Premises to Tenant and Tenant leases
the Premises described in Section 1.3 above from Landlord subject to the
provisions of this Lease. The Term of this Lease shall commence on the
Commencement Date set forth in Section 1.6 and shall end on the Termination Date
set forth in Section 1.7 unless adjusted or sooner terminated as provided
herein. Landlord shall, subject to force majeure events (as more particularly
set forth in Section 38) and Tenant Delays (as defined in Exhibit C), complete
the various phases of Landlord’s Work under Exhibit C hereto on or before the
date set forth for substantial completion of same in Schedule C-1 (as
applicable, and subject to force majeure events and Tenant Delays as aforesaid,
the “Scheduled Completion Date”). Provided this Lease is signed by Tenant on or
before August 9, 2018, then, to the extent Landlord fails to substantially
complete any portion of Landlord’s Work with a Scheduled Completion Date of
December 15, 2018 (the “Phase One Work”) by January 15, 2019, all Base Rent and
other amounts otherwise owed hereunder shall be abated on a day-for-day basis
until such portion of Landlord’s Work is substantially complete. In addition, in
the event Landlord has not substantially completed all of the Phase One Work on
or before June 15, 2019, Tenant may elect to terminate this Lease by written
notice to Landlord on or before June 20, 2019. Further, in the event Landlord
has not substantially completed all of Landlord’s Work on or before December 15,
2019, Tenant may elect to terminate this Lease by written notice to Landlord on
or before December 20, 2019. Each party agrees, at the request of the other, to
execute and deliver an instrument in substantially the form attached hereto as
Exhibit D confirming the actual Commencement Date and the Termination Date when
determined. Subject to applicable laws, statutes, ordinances and governmental
rules, regulations or requirements, Tenant shall have access to, and the right
to operate from, the Premises twenty-four (24) hours per day, seven (7) days per
week, three hundred sixty-five (365) days per year.
Landlord shall work with Tenant to provide Tenant early access to the Premises
commencing December 15, 2018 for the installation of the Tenant Finishing Work
(as defined in Exhibit C), furniture, fixtures and equipment on the following
conditions:  (i) Tenant and Tenant’s contractors and employees shall not
unreasonably interfere with Landlord’s contractors, (ii) Tenant shall provide
evidence of insurance reasonably acceptable to Landlord covering personal
injury, property damage and other liabilities related to the activities of
Tenant and its employees and contractors on the Premises, and Tenant shall be
responsible for the costs of any additional security associated with such early
access, but shall not be responsible for any utilities or Operating Expense,
(iii) Tenant shall indemnify Landlord and hold it harmless from and against any
and all losses, costs, damages and liabilities arising out of the activities of
Tenant and its employees and contractors on the Premises, and (iv) all such work
shall be performed by contractors that will work in harmony with Landlord’s
contractors (union or otherwise) and, if applicable, Tenant shall be responsible
for the cost of a secondary access for any nonunion laborers to the extent such
secondary access has not already been provided by Landlord’s contractor.





--------------------------------------------------------------------------------





3.    RENT. Tenant agrees to pay to Landlord at Landlord’s address set forth in
Section 33 of this Lease or such other place designated by Landlord, without
prior demand or notice, the Rent for the Premises consisting of Base Rent set
forth in Section 3.1 and Tenant’s Proportionate Share of Operating Expense as
set forth in Section 3.2 and any other additional payments due under this Lease.
As used herein, the term “Rent” shall be defined as the Base Rent and Tenant’s
Proportionate Share of Operating Expense and any other additional payments to be
made by Tenant under this Lease. The parties hereto agree that, except as
otherwise expressly set forth in this Lease, the Base Rent payable under the
terms of this Lease shall be an absolute net return to Landlord for the Lease
Term free from any expense, charge, deduction, offset or counterclaim by reason
of any obligation of Landlord or any other reason and all of the provisions of
this Lease shall be construed and interpreted to such end. Not less than thirty
(30) days prior to the Commencement Date, Tenant shall pay to Landlord the sum
of the amounts stated in Section 1.8 and 1.9 for the first full month of the
Term. The obligation of Tenant to pay Rent is hereby declared to be an
independent covenant.
3.1    Base Rent. The amount specified in Section 1.8 shall be payable in
advance on or before the first day of each month during the Term. In the event
the Term commences on other than the first day of a calendar month, the Base
Rent for such partial month shall be prorated based upon the actual number of
days of the Term during such month.
3.2    Operating Expense. Tenant shall pay to Landlord, as additional rent,
Tenant’s Proportionate Share of Operating Expense as defined below. The parties
agree for the purpose of this Lease that Tenant’s Proportionate Share stated
above has been calculated to represent the Premises’ pro rata share of Operating
Expense for the Building and the Common Areas exclusively serving the Building.
Operating Expense shall also include the Building’s pro rata share of any and
all Operating Expense incurred with respect to (i) any Common Areas serving the
Building and other buildings within the Project and (ii) the Chandler Airport
Center Owners Association. The allocation of Operating Expense between the
Building and any other buildings within the Project shall be determined by the
Landlord, consistent with any recorded easements or other agreements governing
such Operating Expense. The Tenant’s Proportionate Share stated above and any
such allocation of Operating Expense between buildings within the Project shall
be as reasonably determined by Landlord from time to time. Estimated amounts of
such Operating Expense shall be paid in monthly installments in advance on or
before the first day of each month during the Term. The initial estimated
payment of Tenant’s Proportionate Share of Operating Expense is set forth in
Section 1.9. From time to time during the Term, Landlord may notify Tenant in
writing of any adjustment to the monthly installments to be paid by Tenant
hereunder and, thereafter, Tenant shall make payments accordingly. Within ninety
(90) days after the expiration of each calendar year or as soon thereafter as is
reasonably practicable, Landlord shall notify Tenant of the actual Operating
Expense for such calendar year and provide Tenant a statement thereof in
reasonable detail. Within thirty (30) days after such notice, Tenant shall pay
to Landlord or Landlord shall credit against the obligations of Tenant, as the
case may be, the difference between the estimated payments made by Tenant during
the prior calendar year and the actual amount of Tenant’s Proportionate Share of
Operating Expense as shown on such statement. Tenant’s Proportionate Share of
Operating Expense for the years in which the Term commences and ends shall be
prorated based upon the number of days of the Term during such years. Tenant’s
obligation to pay Tenant’s Proportionate Share of Operating Expense through the
Termination Date shall survive termination.
“Operating Expense” as used herein shall mean all sums expended or obligations
incurred by Landlord with respect to the Building, all Common Areas of the
Project exclusively serving the Building and the Building’s pro rata share of
all Common Areas of the Project serving the Building and one or more other
buildings within the Project, whether or not now foreseen, determined on an
accrual basis (including reasonably foreseeable expenditures not occurring
annually), including, but not limited to, real estate taxes allocable to the
Building Parcel and Building, special and/or area assessments and charges (or
any substitutes hereafter collected by any governmental authority or assessment
district in lieu thereof or in addition thereto whether based on the value of
the Project, cost of services, rent paid or received or otherwise) and any costs
of seeking or obtaining a reduction or refund thereof; assessments and/or
charges under any covenants and/or easements; salaries, fringe benefits and
related costs of employees engaged on site in operation, maintenance or
security; general liability and property insurance covering hazards, casualties
and potential losses, including rental loss insurance; license, permit and
inspection fees; administrative and/or management fees payable to third parties
and/or to Landlord or its affiliates, not to exceed five percent (5%) of gross
Rent; auditors’ fees and legal fees; internal accounting and administrative
services; materials and supplies, including charges for telephone, telegraph,
postage and supplies; repairs, maintenance and replacements respecting the
Building Parcel and Building, including costs of materials, supplies, tools and
equipment used in connection therewith and including the repaving of parking
areas, replanting of landscaped areas and replacing building components; costs
incurred in connection with





--------------------------------------------------------------------------------





the operation, maintenance, repair, replacing, inspection and servicing
(including maintenance contracts) of electrical, plumbing, heating, air
conditioning and mechanical equipment and the cost of materials, supplies, tools
and equipment used in connection therewith; and all other expenses and costs
necessary or desirable to be incurred for the purpose of operating and
maintaining the Project as an office complex properly allocable to the Building
Parcel and Building, whether or not similar to the foregoing. Operating Expense
shall not include (i) depreciation of the Building and major components,
(ii) special assessments to the extent such assessments can be paid in
installments and such installments are not then due, (iii) debt service on
indebtedness of Landlord, (iv) costs incurred by Landlord in connection with any
tenant lease in the Project, including leasing commissions, legal fees, and
leasehold improvement expenses (and/or allowances therefor) and other lease
concessions of any kind whatsoever and any increased tax expenses resulting from
above-standard tenant improvements (provided, however, any tax expenses
resulting directly from Tenant constructing above-standard tenant improvements
shall be reimbursed in their entirety by Tenant), (v) cost of repairs,
replacements or other work occasioned by fire, windstorm or other casualty, or
the exercise by the governmental authorities of the right of eminent domain,
except to the extent of a commercially reasonable deductible limit in Landlord’s
insurance policies (which such deductible shall be included in Operating
Expense), (vi) attorney or accountant’s fees, costs, disbursements and other
expenses incurred by Landlord in connection with the negotiation of, disputes
with and/or enforcement of, any leases with tenants, other occupants, or
prospective tenants or other third parties and in connection with any Landlord
ownership matters (such as sales of the Building, financings and refinancings,
income tax returns, ownership interest transfers, etc.) and in connection with
any default by Landlord under its contractual obligations (provided, however,
accounting fees arising from the operation of Building, such as in connection
with budgeting and calculating Operating Expense and preparing reconciliation
statements, shall be included in Operating Expense), (vii) depreciation and
other amortization, except for amortization charges as provided for herein,
(viii) intentionally omitted, (ix) services, items and benefits for which Tenant
specifically reimburses Landlord (other than through Operating Expense) or for
which Tenant pays third persons, (x) costs or expenses (including fines,
penalties, and legal fees) incurred due to the willful misconduct or gross
negligence of Landlord or the violation by Landlord, its employees, agents
and/or contractors, any tenant or other occupant of the Building, of any terms
or conditions of this Lease or of the leases of other tenants in the Building,
and/or of any valid, applicable laws, rules, regulations and codes of any
federal, state, county, municipal or other governmental authority having
jurisdiction over the Building that would not have been incurred but for such
violation by Landlord, its employees, agents, and/or contractors, it being
intended that each party shall be responsible for the costs resulting from its
own violation of such leases and laws, rules, regulations and codes as same
shall pertain to the Building, (xi) penalties for late payment where such
penalties are within Landlord’s control, including, without limitation, in
connection with taxes, equipment leases, service contracts, etc., (xii)
Landlord’s general corporate overhead and all general administrative overhead
expenses for services not specifically performed for the Building, except to the
extent same result in a reduction of Operating Expense with respect to the
Building, (xiii) compensation paid to clerks, attendants or other persons in
commercial concessions or retail locations (such as a snack bar, shoeshine
stand, restaurant or newsstand), if any, operated by Landlord or any subsidiary
or affiliate of Landlord, (xiv) rentals and other related expenses incurred in
leasing air conditioning systems, elevators or other equipment ordinarily
considered to be of a capital nature, except (A) equipment which is used in
providing janitorial services and which is not affixed to the Building, (B)
security equipment, and (C) equipment the cost of which would have been included
in Operating Expense had Landlord purchased such equipment, (xv) advertising and
promotional expenses, (xvi) costs or expenses for purchasing or repairing
sculpture, paintings or other works of art, (xvii) costs for which Landlord is
actually compensated through or actually reimbursed by insurance or other means
of recovery, (xviii) costs of correcting or repairing defects in the Building or
Project, and/or equipment or the replacement of defective equipment, to the
extent such costs are covered by warranties of manufacturers, suppliers or
contractors, or are otherwise borne by parties other than Landlord, (xix)
contributions to Operating Expense reserves or reserves of any other kind, (xx)
contributions to charitable organizations, (xxi) wages, salaries, benefits, and
expenses attributable to Landlord’s executive personnel above the level of
senior group building manager (or such other equivalent title), and with respect
to any off-site personnel, the costs thereof may be included in Operating
Expense based upon the percentage of their time allocated for management,
maintenance, repair or operation of the Project, (xxii) costs incurred to test,
report on, encapsulate, remove or otherwise deal with any hazardous or toxic
materials, substances or waste as now or hereafter designated under any statute,
law, ordinance, rule, regulation, order or ruling of the United States, the
State of Arizona or any local governmental authority including without
limitation asbestos located in the Building or in the Project, provided
Operating Expense may include costs to dispose of paint, lamps, ballasts,
adhesives and other items that are typical office building items, (xxiii) any
entertainment, dining or travel expenses for any purpose, (xxiv) any flowers,
gifts, balloons, etc. provided to any entity whatsoever, to include, but not
limited to, Tenant, other tenants, employees, vendors, contractors, prospective
tenants and agents, (xxv) any costs to replace the exterior and structural
portions of the Building and Premises including walls, foundations,
floor/ceiling slabs, structural supports, roofs, roof structures,





--------------------------------------------------------------------------------





exterior glass & mullions, columns, beams, shafts (including elevator shafts),
stairs, stairwells and elevators, unless the costs to replace the same are
permitted to be included as set forth above, (xxvi) any “finders fees”,
brokerage commissions, job placement costs or job advertising cost, (xxvii)
depreciation deductions taken by the Landlord for tax purposes, (xxviii) costs
incurred in connection with the initial development and construction of the
Building, including, without limitation, impact fees, tap fees, permit fees and
any costs whatsoever in connection with the design and construction of the
Building, (xxix) costs incurred to cause the Project to comply with governmental
requirements and Law that are applicable to the Project as of the Lease Date,
(xxx) costs incurred by Landlord in connection with the preparation of any
income tax and/or sales tax returns and any income taxes of Landlord.
Replacements (as opposed to ordinary maintenance and repair) of the structural
elements of the Building, including the foundation, exterior walls, roof
(including the roof membrane and all roofing systems), mezzanine, elevators,
base Building fire and life safety, and all utility service lines to the point
where same enter the Building shall be Landlord’s responsibility, at Landlord’s
sole cost and expense, and not as an Operating Expense. Replacements not
contemplated by the immediately preceding sentence shall be included in
Operating Expense; provided that, if the cost of any single component is greater
than $50,000, such cost shall be charged ratably over ten (10) years. Expenses
not billed to Tenant within one hundred eighty (180) days of being incurred by
Landlord shall be deemed waived by Landlord.
Notwithstanding anything to the contrary contained in this Lease, throughout the
Initial Term of this Lease, Tenant’s Proportionate Share of Controllable
Operating Expense (as hereinafter defined) shall not exceed the Cost Cap (as
defined below), unless attributable to an Uncontrollable Event (as defined
below). “Cost Cap” shall mean, for the calendar year immediately following the
first full calendar year of the Term, one hundred five percent (105%) of
Tenant’s Proportionate Share of Controllable Operating Expense for the first
full calendar year of the Term, and for each subsequent calendar year, the Cost
Cap shall be increased by five percent (5%) on an annual, cumulative and
compounded basis. Controllable Operating Expense shall be determined on an
aggregate basis and not on an individual basis, and the cap on Controllable
Operating Expense shall be determined on Controllable Operating Expense as they
have been adjusted for vacancy or usage pursuant to this Section 3.2.
“Controllable Operating Expense” shall be Operating Expense as set forth above,
inclusive of management fees not to exceed five percent (5%) of gross Rent, but
excluding real estate taxes and special and/or area assessments and charges (or
any substitutes hereafter collected by any governmental authority or assessment
district in lieu thereof or in addition thereto whether based on the value of
the Project, cost of services, rent paid or received or otherwise (including
Chandler Airport Center Owners Association fees)) and any costs of seeking or
obtaining a reduction or refund thereof, general liability and property
insurance covering hazards, casualties and potential losses, including rental
loss insurance, security costs, and utilities.  An “Uncontrollable Event” shall
be deemed to have occurred if (i) the increase in Controllable Operating Expense
as a whole exceeds the Cost Cap for that year, and (ii) Landlord can reasonably
demonstrate to Tenant that the amount over the Cost Cap (“Excess Expense”) is
attributable to a line item or line items in the budget for which the Excess
Expense could not be avoided by Landlord in the commercially reasonable and
prudent management of the Project. Records of line item costs shall be kept and
the determination of particular line items shall be made in accordance with
customary and standard practice in the office leasing industry.  As an example,
if the increase in Controllable Operating Expense exceeds the Cost Cap for a
calendar year and the Excess Expense are incurred for landscaping, such Excess
Expense would be deemed to be due to an Uncontrollable Event  if Landlord
reasonably demonstrates to Tenant that Landlord has competitively bid out the
landscaping work to at least three (3) qualified landscape service providers and
that the scope of landscaping work provided is commercially reasonable and
consistent with the level and quality of landscaping services provided in the
suburban Chandler, Arizona metropolitan area for comparable buildings, resulting
in an Uncontrollable Event.
If Tenant shall not dispute any item or items shown on Landlord’s statement
within sixty (60) days after such notice, Tenant shall be conclusively presumed
to have approved such statement and shall be estopped from contesting such
statement or the amount due. If Tenant shall dispute any item or items included
by Landlord in determining Operating Expense, Tenant shall nevertheless pay to
Landlord in full the amount claimed by Landlord and shall not offset or withhold
any payment while its dispute is pending. If such dispute is not amicably
settled between Landlord and Tenant within thirty (30) days after such notice of
dispute, either party may during the fifteen (15) days after the expiration of
such thirty (30) day period refer such disputed item or items to a reputable
firm of independent certified public accountants designated by Landlord and
reasonably approved by Tenant for resolution, and the decision of such firm
shall be conclusive and binding upon Landlord and Tenant. The expenses involved
in such determination shall be borne by the party against whom a decision is
rendered by such accountants, provided that if more than one item is disputed
and the decision shall be against each party in respect to any item or number of
items disputed, then the expenses shall be apportioned according to the monetary
value of the items decided against each party.





--------------------------------------------------------------------------------





Tenant, at Tenant’s sole cost and expense, shall have the right, to be exercised
by written notice given to Landlord within one hundred eighty (180) days after
receipt of such statement, to audit Landlord’s books and records, in Landlord’s
offices during normal business hours, provided such audit commences within
thirty (30) calendar days after Tenant’s notice to Landlord and thereafter
proceeds diligently to conclusion. Landlord agrees to cooperate with Tenant in
the conduct of any such audit. In the event Tenant’s audit accurately reveals
that Landlord’s statement of Operating Expense overstated actual Operating
Expense by more than four percent (4%), Landlord shall reimburse Tenant, within
ten (10) business days after written demand from Tenant, for the reasonable,
out-of-pocket costs and expenses incurred by Tenant in conducting such audit,
not to exceed $4,000.00. In the event Tenant’s audit accurately reveals that
Landlord’s statement of Operating Expense did not overstate actual Operating
Expense by more than four percent (4%), Tenant shall reimburse Landlord, within
ten (10) business days after written demand from Landlord, for the reasonable,
out-of-pocket costs and expenses incurred by Landlord in connection with such
audit, not to exceed $4,000.00. Tenant agrees that Tenant will not employ, in
connection with any audit or dispute under this Lease, any person who is to be
compensated in whole or in part, on a contingency fee basis.
Notwithstanding that the entire Premises is being leased to Tenant as of the
Commencement Date, for purposes of determining Tenant’s Proportionate Share
under this Lease, the size of the Premises and the corresponding Tenant’s
Proportionate Share shall be deemed to be as follows during the Term:
Period
Size of Premises
Tenant’s Proportionate Share
Months 1 - 3
50,000 SF
38.27%
Months 4 - 6
75,000 SF
57.41%
Months 7 - 9
100,000 SF
76.55%
Months 10 - 12
115,000 SF
88.03%
Months 13 - 138
130,642 SF
100.00%

3.3    Personal Property Taxes. Tenant agrees to timely pay when due all
personal property taxes, whether assessed against Landlord or Tenant, on
Tenant’s furniture, equipment and other items of personal property owned by
Tenant and located in or about the Premises.
3.4    Late Charge. Tenant acknowledges that late payment of Rent involves
additional costs to Landlord for collection and bookkeeping, and, in some
instances could result in Landlord’s mortgagee imposing a late charge on
Landlord, and, accordingly, Tenant agrees that, if Rent due hereunder is not
paid by the fifth day after it is due, then Tenant shall pay upon demand, as
additional rent, a late charge equal to five percent (5%) of the amount required
to be paid. The foregoing provision for payment of a late charge shall not be
construed to extend the date for payment of any sums required to be paid by
Tenant hereunder or to relieve Tenant of its obligation to pay all such sums at
the time or times herein stipulated, and neither the demand for, nor collection
by, Landlord of such late charge shall be construed as a cure of Tenant’s
default in the payment of Rent. Landlord shall waive any such late charge for
the first late payment during any consecutive twelve (12) month period during
the Term.
4.    SECURITY DEPOSIT. Tenant shall deposit with Landlord upon execution of
this Lease a Security Deposit in the amount of Five Million Six Hundred Thousand
and 00/100ths Dollars ($5,600,000.00) through the posting of an irrevocable
standby letter of credit in the form attached hereto as Exhibit H issued by a
bank satisfactory to Landlord (the “LOC”). It shall be Tenant’s obligation to
assure that at all times during the Term and any extensions thereof and for 100
days thereafter, a LOC in the form of Exhibit H or otherwise satisfactory to
Landlord and in the amount required hereunder (as applicable, the “LOC Amount”)
shall remain in effect and shall be in the possession of Landlord. The first
such LOC shall be for a term expiring 100 days after the first anniversary of
the Commencement Date, the second LOC shall be for a term expiring 100 days
after the second anniversary of the Commencement Date and so on. Within thirty
(30) days after each anniversary of the Commencement Date throughout the Term
and any extensions thereof, Tenant shall deliver to Landlord a new LOC in the
form of Exhibit H or otherwise satisfactory to Landlord in the LOC Amount, for a
term commencing immediately upon expiration of the then existing LOC and
expiring 100 days after the next anniversary of the Commencement Date
thereafter. If Tenant fails to deliver to Landlord a new LOC as aforesaid within
such thirty (30) day period, then, on or before the date that is sixty (60) days
after the immediately preceding anniversary of the Commencement Date, Tenant
shall deposit with Landlord cash in the amount of the LOC Amount such that the
entire Security Deposit Amount is then held by Landlord in cash. If Landlord
fails to timely





--------------------------------------------------------------------------------





draw on a LOC and the LOC expires, Tenant shall, within five (5) days after
notice from Landlord, replace the LOC in the form required herein, or deposit
with Landlord cash in the amount of such LOC; Landlord shall hold and have the
right to use such cash deposit as the Security Deposit to obtain a substitute
LOC of credit in the form provided for herein, which substitute LOC shall
constitute the Security Deposit required hereunder. Landlord would not have
entered into this Lease without the LOC.
A.    The Security Deposit shall be deposited as evidence of good faith and as
security for the full and faithful performance and observance by Tenant of all
the provisions, covenants and obligations herein contained and shall be returned
to Tenant as, when and provided that Tenant shall have fully performed and
observed all the said covenants, provisions and obligations on Tenant’s part to
be performed and observed. It is expressly agreed that the sum so deposited is
not an advance payment of or on account of the Rent herein reserved, or any part
or installment thereof, or a measure of Landlord's damages, and in no event
shall Tenant be entitled to the return or particular application of said sum or
any part thereof until the expiration or earlier termination of the Term hereby
granted and until Landlord shall have had a reasonable time (but not more than
sixty (60) days) to determine whether the provisions, covenants and obligations
of this Lease have been fully performed and observed. No interest shall be paid
to Tenant in regard to said Security Deposit and Landlord shall be entitled to
commingle said Security Deposit with Landlord’s general operating funds. The
Security Deposit may be applied by Landlord to cure any default of Tenant under
this Lease, and upon notice by Landlord of such application; Tenant shall
replenish the Security Deposit in full, within ten (10) days of demand therefor
from Landlord, by timely paying to Landlord the amount so applied.
B.    It is further agreed that should Tenant default in the performance of any
of the provisions, covenants or obligations of this Lease, and fails to cure
said default within the period allowed under the default provisions hereof after
notice in writing sent to Tenant by Landlord advising Tenant of said default,
and Landlord thereafter elects to exercise Landlord’s privilege of declaring the
Term of this Lease ended or Tenant’s right to possession ended, thereupon,
Landlord, at Landlord's option, shall be authorized and is hereby empowered by
Tenant to apply such portion of the Security Deposit as may be required to the
payment of such damages as are suffered by the Landlord and/or to arrearages in
payments owed Landlord in connection with this Lease and the Premises demised
herein.
C.    It is further agreed that Tenant shall have no right at any time during
the Term of this Lease to apply the Security Deposit, in part or in whole,
against current or accrued Rent due to Landlord or against any payments due and
arising out of the conditions to be fulfilled by the during the Term of this
Lease. It is further understood and agreed that the service of any five (5) day
notice, the institution of any legal suit for possession, a judgment of court
pertaining to the possession of the Premises or the issuance of any warrant,
writ of restitution, execution or final order in any summary proceedings, shall
have no effect upon the right of Landlord to retain the Security Deposit, and in
the event of the happening of any of the contingencies provided for hereinabove
or in the event Tenant shall abandon the Premises, the Tenant shall,
nevertheless, continue to be liable for the payment of the Rent and the keeping,
observing and full performance of all of the other provisions, covenants and
obligations herein contained on Tenant's part to be kept, observed and
performed. It is hereby stipulated that in the event Tenant shall default in any
of the provisions of this Lease and this Lease is terminated by reason thereof,
then and in such event, the Security Deposit herein shall be applied to the
extent thereof and shall be retained by Landlord as payment of damages, in whole
or in part.
D.    If and so long as (i) Tenant has never defaulted under this Lease, beyond
any applicable notice and/or grace period, and (ii) Tenant has not received a
notice that Tenant is then in default under this Lease (provided, however, as
contemplated by Section 24(a) of this Lease, Tenant shall only be entitled to a
single notice from Landlord during any consecutive twelve (12) month period
during the Term relating to Tenant’s failure to pay the Rent or any other sums
due hereunder), then, commencing on the first day of the thirty-first (31st)
full calendar month after the date of this Lease, the LOC Amount shall be
reduced to Two Million Six Hundred Eighty Thousand and 00/100ths Dollars
($2,680,000.00) for the balance of the Term. Provided the foregoing conditions
have been met, such reduction shall be accomplished by Tenant presenting to
Landlord either a modification of the existing LOC then being held by Landlord
(in which event Landlord agrees to promptly execute and deliver to Tenant and
the issuer of the LOC such documents as shall be required to effect such
modification), or by a new letter of credit (which complies with the terms of
this Section 4) (in which event Landlord agrees to return the existing LOC to
Tenant concurrently with the delivery to Landlord of the new letter of credit).
5.    CONDITION OF PREMISES. Prior to the commencement of the Term, Landlord
shall substantially complete the Landlord’s Work, if any, as described on
Exhibit C attached hereto. Landlord’s Work shall be conclusively presumed





--------------------------------------------------------------------------------





to be substantially complete on the date when Landlord is ready and able to
deliver possession of the Premises to Tenant in such condition that Tenant may
occupy the same to complete the Tenant Finishing Work, subject to minor
incomplete items which would not have a material adverse effect on Tenant’s
completion of the Tenant Finishing Work, and “punch list items” relating to
finishing the Landlord’s Work, adjustments and other matters remaining to be
completed. All such work shall be done in a good and workmanlike manner in
compliance with all building codes and regulations applicable to the Building.
Tenant’s taking possession of the Premises shall be evidence that Tenant accepts
the Premises and that the Premises are in satisfactory condition except for
minor items which do not have a material adverse effect on Tenant’s occupancy
and “punch list items” relating to finishing, adjustments and other matters
remaining to be completed of which Tenant gives written notice to Landlord
within thirty (30) days after the Commencement Date which shall be corrected or
repaired by Landlord. Tenant, at its sole cost and expense, shall perform the
Tenant Finishing Work and all other alterations, improvements and other work
necessary to prepare the Premises for Tenant’s use. All such work shall be done
in accordance with Exhibit C and Section 14 below.
6.    USE. The Premises shall be used only for the purpose set forth in Section
1.11 above and for no other purposes. Tenant shall not do or permit anything to
be done in or about the Premises which in any way will obstruct or interfere
with any other occupants of the Building, or use or allow the Premises to be
used for any improper, immoral or unlawful purpose or which could injure the
reputation of the Project or otherwise violate any recorded covenant or
restriction affecting the Project. Tenant shall not cause or maintain or permit
any nuisance or commit or suffer the commission of any waste in, on or about the
Project. Tenant shall not place a load upon any floor of the Premises which
exceeds the floor load per square foot which such floor was designed to carry
and shall not cause or permit in or about the Premises any offensive odors or
other odors objectionable to Landlord or other tenants or patrons of the
Building. Tenant expressly acknowledges that it shall be the sole responsibility
of Tenant to secure all necessary permits, licenses and approvals from all
governmental authorities having jurisdiction for the operation of Tenant’s
business.
7.    COMPLIANCE WITH LAWS AND BUILDING RULES. Landlord represents and warrants
that, upon completion of Landlord’s Work, (i) the Building will be in compliance
in all material respects with all applicable laws, statutes, ordinances and
governmental rules, regulations or requirements, including, without limitation,
the Americans with Disabilities Act and/or other related laws, (ii) the base
building fire, life, safety systems are in compliance with all codes and
regulations, and (iii) all structural aspects of the Building, including the
foundation, exterior walls, roof (including the roof membrane and all roofing
systems), mezzanine, elevators, base building and all service lines shall be in
good operating condition. Tenant shall, at its sole cost and expense, promptly
comply with all laws, statutes, ordinances and governmental rules, regulations
or requirements now or hereafter in force, and with the requirements of any
insurance company insuring the Project, the local Board of Fire Underwriters or
any similar body now or hereafter constituted relating to or affecting the
condition, use or occupancy of the Premises. Tenant shall not do or permit
anything to be done on or about the Project or bring or keep anything therein
which will in any way increase the cost of any insurance now or thereafter
carried on the Project or any of its contents or that will invalidate any such
insurance. If Tenant installs any electrical equipment that overloads the
electrical lines in the Premises, Tenant shall, at its own expense, make such
changes as may be necessary to comply with the requirements of insurance
underwriters and any governmental authority having jurisdiction. Tenant shall
also comply with all rules and regulations to regulate the use, occupancy and
operation of the Project which may from time to time be established by Landlord
in writing (the “Building Rules”), and any modifications or amendments thereto
provided they are applied uniformly to all tenants of the Project. Landlord
shall not be responsible to Tenant for the noncompliance by other tenants or
occupants with the Building Rules.
8.    ENVIRONMENTAL REQUIREMENTS. Tenant shall comply with all applicable
federal, state and local environmental laws, ordinances and all amendments
thereto and rules and regulations implementing the same, together with all
common law requirements, which relate to discharge, emissions, waste, nuisance,
pollution control, hazardous substances and other environmental matters as the
same shall be in existence during the Lease Term. All of the foregoing laws,
regulations and requirements are hereinafter referred to as “Environmental
Laws”. Tenant shall obtain all environmental licenses, permits, approvals,
authorizations, exemptions, certificates and registrations (hereinafter
collectively referred to as “Permits”) and make all applicable filings required
of Tenant under the Environmental Laws required by Tenant to operate at the
Premises. Tenant shall make the Permits and required filings available for
inspection by Landlord at Tenant’s offices upon reasonable notice and during
business hours and, upon request, Tenant shall furnish to Landlord copies of any
and all such Permits and required filings. Tenant shall not cause or permit any
flammable or explosive material, petroleum or petroleum by-products,
contaminant, radioactive material, hazardous waste or material, toxic waste or
material or any similar substance which is or may become regulated under any
applicable





--------------------------------------------------------------------------------





federal, state or local law (hereinafter collectively referred to as “Hazardous
Substances”) to be brought upon, kept or used in or about the Premises except
for small quantities of such substances as is necessary in the ordinary course
of Tenant’s business provided that Tenant shall handle, store, use and dispose
of any such Hazardous Substance in compliance with all applicable laws and the
highest standards prevailing in the industry for the storage and use of such
substances or materials, in a manner which is safe and does not contaminate the
Premises, and Tenant shall give Landlord written notice of the identity of such
substances. Landlord represents and warrants that, as of December 15, 2018, to
Landlord’s knowledge, the Building does not contain Hazardous Substances in
violation of applicable Environmental Laws.
If any lender or governmental agency shall ever require testing to ascertain
whether or not there has been any release of any Hazardous Substance, then the
reasonable costs thereof shall be reimbursed by Tenant to Landlord upon demand
as additional rent if such requirement applies to the Premises. In addition,
Tenant shall execute affidavits, representations and the like from time to time
at Landlord’s request concerning Tenant’s best knowledge and belief regarding
the presence of Hazardous Substances on the Premises. Tenant shall indemnify and
hold Landlord harmless from any liability, claim or injury, including without
limitation attorney fees and the cost of any required or necessary repair,
cleanup, remediation or detoxification arising out of (i) the use, manufacture,
handling, storage, disposal or release of any Hazardous Substances by Tenant,
its agents and employees on, under or about the Premises, or (ii) an actual or
alleged violation of Environmental Laws in connection with the occupancy of the
Premises by Tenant or any occupant of the Premises or the operation of Tenant’s
business on the Premises during the Lease Term. The foregoing covenants and
indemnification shall survive the expiration of the Term of this Lease.
Landlord shall protect, defend, indemnify and hold Tenant harmless from any
liability, claim or injury, including, without limitation, reasonable attorney
fees and the cost of any required or necessary repair, cleanup, remediation or
detoxification arising out of the use, manufacture, handling, storage, disposal
or release of any Hazardous Substances outside of the Premises and/or Building
Parcel by any party other than Tenant, its agents and/or employees.
9.    COMMON AREAS. Tenant and its employees, customers and invitees shall have
the reasonable nonexclusive right to use, in common with Landlord and the other
tenants and occupants of the Project and their respective employees, customers
and invitees and all others to whom Landlord has or may hereafter grant rights
to use the same, the public portion of the Common Areas as may from time to time
exist. Landlord shall have the right to close any or all portions of the Common
Areas to such extent as may, in Landlord’s opinion, be necessary to prevent a
dedication thereof or the accrual of any rights to any person or the public
therein. Landlord shall at all times have full control, management and direction
of the Common Areas. Tenant shall not cause or allow any storage of materials or
equipment outside of the Premises on any of the Common Areas. Landlord reserves
the right at any time and from time to time to reduce, increase, enclose or
otherwise change the size, number, location, layout and nature of the Common
Areas, to construct additional buildings and stories, to create additional
rentable areas through use and/or enclosure of Common Areas, to close portions
of the Common Areas for maintenance, repair or replacement, to place signs in
the Common Areas and on the Building or in the Project, to change the name of
the Project and to change the nature of the use of any portion of the Project.
10.    PARKING. Tenant and Tenant’s employees, customers and invitees shall have
the exclusive right to use all eight hundred six (806) parking spaces located
within the parking areas on the Building Parcel at no additional cost to Tenant.
Provided, however, notwithstanding the foregoing, three hundred forty-one (341)
of such eight hundred six (806) parking spaces shall be covered parking spaces,
in locations mutually acceptable to Landlord and Tenant (the “Covered Spaces”).
The Covered Spaces shall be subject to a rental rate of Thirty and No/100ths
Dollars ($30.00) per month per covered parking space, plus any applicable sales
or use taxes, payable by Tenant as additional Rent on the first day of each
month throughout the Term. In the event the Term commences on other than the
first day of a calendar month, the additional Rent for the Covered Spaces for
such partial month shall be prorated based upon the actual number of days of the
Term during such month. Tenant’s right to use the parking spaces located within
the Project is limited to the parking of passenger motor vehicles, and Tenant
shall not permit its employees, customers and invitees to use the parking areas
for the parking of buses, trucks, RVs, boats or other equipment. Tenant shall
not permit vehicles to be abandoned or stored in the Project’s parking areas.
Tenant’s use and the use by Tenant’s employees, customers and invitees, of the
Project’s parking areas shall be at the sole risk of Tenant, and Landlord shall
not be liable for any damage to any vehicle brought onto the Project by Tenant
or Tenant’s employees, customers or invitees.





--------------------------------------------------------------------------------





Tenant, at Tenant’s sole cost, may convert no less than ten (10) parking stalls
to vehicle charging stations; however, Tenant may apply funds from the Tenant
Improvement Allowance toward the costs of any such conversion. Tenant shall be
entitled to all financial benefits arising out of or relating to the
installation and/or use of such vehicle charging stations, including without
limitation any utility savings, rebates, tax credits or deductions.
11.    REPAIRS. Landlord shall maintain the Common Areas and the structural
elements of the Building, including the foundation, exterior walls, roof
(including the roof membrane and all roofing systems), mezzanine, elevators,
base Building fire and life safety, and all utility service lines to the point
where same enter the Building, and the heating, ventilating, air conditioning,
electrical, plumbing and mechanical systems provided by Landlord in the
Building, and the cost thereof shall be included in Operating Expense; provided,
however, that if any such repairs shall be occasioned by the acts or negligence
of Tenant, its agents, employees, customers or invitees, or the particular
nature of Tenant’s use of the Premises, Tenant shall be responsible for the
entire cost of such repairs. Except for the repairs Landlord is specifically
obligated to make as set forth above, Tenant shall, at its expense, during the
Lease Term, make all other necessary repairs and replacements to the Premises,
including the heating, ventilating, air conditioning, electrical, plumbing and
mechanical systems serving the Premises and all Tenant Finishing Work, and keep
and maintain the same in good condition and repair so that at the expiration of
the Term, the Premises shall be surrendered to Landlord in the same condition
that the same are in at the commencement of the Term, ordinary wear and tear
excepted. Tenant shall replace any light bulbs, tubes and ballasts in the
Premises. Tenant shall be responsible for repairing any damage to the Building
caused by the installation or moving of Tenant’s furniture, equipment, cabling
and personal property. Tenant shall, at its expense, also repair or replace with
glass of equal quality any broken or cracked plate or other glass in doors,
windows and elsewhere in or adjacent to the Premises. Tenant shall not defer any
repairs or replacements to the Premises by reason of the anticipation of the
expiration of the Term. The surrender of the Premises upon the expiration or
early termination of this Lease shall not relieve Tenant of the obligation to
pay for all repairs or replacements to the Premises which Tenant was obligated
to perform during the Lease Term, which obligation shall survive the expiration
or early termination of this Lease. If Tenant fails to perform its obligations
hereunder and such failure continues for ten (10) days after notice thereof,
Landlord, at Landlord’s option, may elect to perform all or part of the
maintenance, repairs and servicing which is the obligation of the Tenant
hereunder and/or the obligation of all of the other tenants of the Building with
respect to the premises occupied by them, in which event the cost thereof shall
be at Landlord’s option either billed directly to and paid by Tenant as
additional rent or included in Operating Expense. Except as aforesaid, in the
event that, at the request of Tenant, Landlord performs any maintenance, repairs
or servicing of the Premises which is the obligation of Tenant hereunder, then
Tenant shall pay Landlord directly therefor.
12.    JANITORIAL SERVICES. Tenant shall provide janitorial service for the
Premises and arrange for trash removal from the Premises to the Project trash
dumpster on a daily basis or otherwise in a manner sufficient to keep and
maintain the Premises and the Project in a first-class and clean condition.
13.    UTILITIES. Tenant shall be responsible for obtaining all utility services
to the Premises, including gas, electricity, water and sanitary sewer and
telephone directly from the utility providing such service and shall pay for
such services as and when payments are due.
No discontinuance of any utility service shall relieve Tenant from performing
any of its obligations under this Lease, and Landlord shall not be liable for
any discontinuation in or failure of any utility service, and no such failure or
discontinuation shall be deemed a constructive eviction. Notwithstanding the
foregoing, if, as a result of any failure or delay in providing heating, air
conditioning, ventilation, plumbing, water, or electricity caused by Landlord’s
negligence or willful misconduct, Tenant becomes unable to use the Premises or
any material part thereof in the manner typically used by Tenant before the
interruption, and such inability to use the Premises continues for more than
five (5) consecutive business days after the start of such interruption, then
Rent for the portion of the Premises rendered unusable shall abate from the
sixth (6th) business day after the start of the interruption until such portion
is rendered usable and the applicable service is restored. In the event that
Tenant’s disproportionate use or timing of its use of any form of energy should
subject the Project or Landlord to any cost, fee or tax, Tenant shall pay or
reimburse Landlord for the same as additional Rent within fifteen (15) days
after Landlord’s bill therefor.
14.    ALTERATIONS. The Tenant Finishing Work shall be performed by Tenant in
accordance with the provisions of Exhibit C. Tenant shall not make any other
nonstructural alterations, additions or improvements “Non-Structural
Alterations” (defined below) with an aggregate cost in excess of $100,000.00 in,
on or to the Premises or any part thereof without delivering to Landlord the
plans and specifications therefor and obtaining the prior written consent of





--------------------------------------------------------------------------------





Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. For any Non-Structural Alterations that do not require the consent of
Landlord hereunder, Tenant shall nevertheless provide Landlord written notice at
least ten (10) days prior to the commencement of any work on such Non-Structural
Alteration. Tenant shall not make any “Structural Alteration(s)” (defined
below), additions or improvements in, on or to the Premises or any part thereof
without delivering to Landlord the plans and specifications therefor and
obtaining the prior written consent of Landlord, which consent may be granted or
withheld in Landlord’s sole discretion. The term “Structural Alteration(s)”
shall mean any alteration of the exterior walls; windows; roof; foundation;
heating, ventilating, air conditioning, electrical, plumbing and mechanical
systems; life safety systems; or load bearing walls, structures or beams. The
term Non-Structural Alteration shall mean any alteration that is not a
Structural Alteration. Non-Structural Alteration and Structural Alteration shall
be generally referred to herein as an “Alteration.” If it is unclear that an
Alteration is a Non-Structural Alteration or a Structural Alteration, it shall
be deemed a Structural Alteration. Landlord’s consent to any Alteration may be
made contingent upon Tenant agreeing to such conditions relating thereto as
Landlord may impose, including, but not limited to, depositing sufficient funds
to assure full payment of all sums due for such work, providing other assurances
of Tenant’s financial ability to pay, or removing such Alteration upon Tenant’s
surrender of the Premises, but in no event will Tenant be required to obtain a
performance bond. Any Alteration must be made at Tenant’s own cost and expense
and in a good and workmanlike manner by contractor(s) approved by Landlord in
accordance with the laws, ordinances and codes relating thereto and free from
any claim or claims for construction liens, and Tenant shall indemnify and hold
Landlord harmless from and against any and all claims, liens, costs and expenses
on account of such work. Upon completion of any Alteration, Tenant shall provide
Landlord with a copy of the as-built plans, blueprints and other items requested
by Landlord for the same.
15.    SIGNS. Tenant shall not install or affix any sign, plaque, picture,
advertisement, name, notice, lettering or direction on any part of the Project
or on any part of the inside of the Premises which can be seen from outside of
the Premises, without in each instance first obtaining the prior written consent
of the Landlord. Subject to City of Chandler and Chandler Airport Center Owners
Association rules, regulations, and ordinances, Tenant, at Tenant’s sole cost,
shall be entitled to (i) exterior signage on the Building, as depicted on
Exhibit F, (ii) an exclusive single tenant monument sign in the location
identified as “Single Tenant Monument Sign C” on, and in conformance with the
plans and specifications set forth in, Exhibit F (the “Exclusive Monument
Sign”), and (iii) signage on multi-tenant monument signs in the locations
identified as “Multi-Tenant Monument Sign A” and “Multi-Tenant Monument Sign B”
on, and in conformance with the plans and specifications set forth in, Exhibit F
(each and together, the “Multi-Tenant Monument Sign(s)”). Tenant shall obtain
Landlord’s approval in writing of the appearance of Tenant’s exterior Building
signage, the Exclusive Monument Sign and the Multi-Tenant Monument Sign(s)
(including Tenant’s panel(s) thereon) prior to fabrication and installation,
which consent shall not be unreasonably withheld, conditioned or delayed.
Tenant, at Tenant’s expense, shall be required to obtain and shall be
responsible for maintaining all approvals, licenses and permits required by the
City of Chandler and Chandler Airport Center Owners Association in connection
with Tenant’s exterior Building signage, the Exclusive Monument Sign and the
Multi-Tenant Monument Signs. Tenant shall be solely responsible for all costs
and expenses relating to Tenant’s exterior Building signage, the Exclusive
Monument Sign and the Multi-Tenant Monument Signs, including, without
limitation, design, fabrication, installation, any operating costs, maintenance,
cleaning, repair and removal. Tenant shall be obligated to pay the cost of
repairing any damage associated with the removal of any such signage.
Notwithstanding the foregoing, when another occupant of the Project places its
signage panel(s) on a Multi-Tenant Monument Sign, then, thereafter, Tenant’s
liability associated with such Multi-Tenant Monument Sign shall be limited to
Tenant’s proportionate share (based on a fraction, the numerator of which is the
size of Tenant’s panel(s) on such Multi-Tenant Monument Sign, and the
denominator of which is the size of all panel(s) on such Multi-Tenant Monument
Sign) of any operating, maintenance, cleaning and repair costs. In the event an
occupant of the Project entitled to signage on a Multi-Tenant Monument Sign
occupies more square footage within the Project than Tenant, such occupant shall
be entitled to proportionately more prominent signage (both in terms of size and
location) than Tenant on such Multi-Tenant Monument Sign and, in the event a
position higher than Tenant on such Multi-Tenant Monument Sign is not then
available, Tenant shall, at Tenant’s sole cost, within thirty (30) days after
written request by Landlord, relocate Tenant’s sign panel(s) to a lower position
to accommodate the sign panel(s) of such larger occupant on such Multi-Tenant
Monument Sign.
16.    LIENS. Tenant shall not suffer or permit any liens under any construction
lien law to be filed or recorded against the Premises or against the interest of
either Landlord or Tenant therein. No person shall be entitled to any lien
directly or indirectly derived through or under Tenant or through or by virtue
of any act or omission of Tenant upon the Premises for any improvements or
fixtures made thereon or installed therein or for or on account of any labor or
material furnished to the Premises or for or on account of any matter or thing
whatsoever; and nothing in this Lease





--------------------------------------------------------------------------------





contained shall be construed to constitute a consent by Landlord to the creation
of any lien. If any such lien is filed or recorded, Tenant shall immediately
cause such lien to be discharged of record. Tenant shall indemnify, defend and
hold harmless Landlord from any and all loss, liability, damage or expense,
including reasonable attorneys’ fees, arising out of or in any way connected
with the filing or recording of any such lien. Tenant’s obligations hereunder
shall survive the expiration or termination of this Lease.
17.    RIGHT OF ENTRY. Landlord and its agents shall at all times have the right
to enter the Premises to inspect the condition thereof, to supply any service to
be provided by Landlord to Tenant hereunder, to show, upon reasonable advance
notice, the Premises, and to alter, improve, or repair the Premises and any
portion of the Building in the company of a representative of Tenant. Landlord
shall use commercially reasonable efforts to minimize any injury, inconvenience
or interference with Tenant’s business in connection with any such entry. In
addition, Landlord reserves the right to display “For Lease” and “For Sale”
signs within the Project but not within or on the Building. Tenant shall not add
or change the locks, or limit or withhold key card access to Landlord, to any
doors of the Premises. Tenant agrees to deposit or permit Landlord to deposit on
Tenant’s behalf a key or access card to the Premises in a lock box if required
by and for the benefit of the local fire department. Any entry to the Premises
shall not under any circumstances be construed or deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an eviction, of Tenant
or impose any liability on Landlord. Nothing contained herein shall be deemed to
impose on Landlord any obligation or duty to make repairs or alterations to the
Premises except as expressly provided in this Lease.
18.    INSURANCE. Tenant shall, at its expense, obtain and carry at all times
during the Term of this Lease (a) commercial general liability insurance
including contractual liability coverage for the indemnification obligations of
Tenant contained in this Lease covering injury to or death of persons and damage
to property in an amount not less than $2,000,000.00 combined single limit per
occurrence/$2,000,000.00 annual aggregate (or such higher amounts as Landlord
shall from time to time determine); (b) property insurance protecting Tenant
against all loss or damage by fire and such other risks as are insurable under
their available standard forms of “special form” (previously known as “all
risk”) insurance policy including without limitation vandalism and malicious
mischief and theft and mysterious disappearance, without deductible or
coinsurance, covering Tenant’s personal property and trade fixtures in or about
the Premises and all alterations, additions and leasehold improvements (either
made by Landlord or Tenant) in the amount of their full replacement value
without deduction for depreciation; and (c) such other insurance as may be
required from time to time by Landlord or any underlying lessor or mortgagee of
the Project. All of such policies shall be written by an insurance company or
companies satisfactory to Landlord, shall cover Tenant, Landlord, and any other
parties in interest designated by Landlord, as their interests may appear, shall
be written as primary policy coverage and not contributing with or in excess of
any coverage which Landlord may carry, and shall contain a clause that the
insurer will not cancel or change the insurance coverage without at least thirty
(30) days prior written notice to Landlord. A certificate of Tenant’s insurers
in form and substance satisfactory to Landlord evidencing such insurance shall
be furnished to Landlord prior to the Commencement Date and at least thirty (30)
days prior to the renewal date and at such other times as may be reasonably
requested by Landlord. Landlord may at any time and from time to time inspect
and/or copy any and all insurance policies required to be procured by Tenant
under this Lease.
Landlord shall at all times carry casualty insurance in the full replacement
cost of the Premises, the Building and the Project, and such other types of
insurance, in such amounts as are typically carried by landlords of other
comparable projects in the vicinity of the Project. Tenant shall not be
responsible for the cost of any portion of any insurance policy of a type or in
an amount beyond those typically carried by other landlords of comparable
projects in the vicinity of the Project.
19.    WAIVER OF SUBROGATION. Each party hereby expressly releases the other
from liability it may have on account of any loss to the Premises or Building or
contents of either, including, without limitation, personal property, trade
fixtures, alterations, additions and leasehold improvements due to fire or any
peril included in the coverage of any applicable fire and extended coverage and
material damage insurance, however caused, including such losses as may be due
to the negligence of the other party, its agents or employees, but only to the
extent of any amount recovered by reason of such insurance, and each party
hereby waives any right of subrogation which might otherwise exist in or accrue
to such party on account thereof, provided that such release of liability and
waiver of the right of subrogation shall not be operative in any case where the
effect thereof is to invalidate such insurance coverage under applicable state
law (or increase the cost thereof, unless the other party reimburses the insured
for any cost increase). If Tenant fails to maintain in force any insurance
required by this Lease to be carried by it, then for purposes of this waiver of
subrogation it shall be deemed to have been fully insured and to have recovered
the entire amount of its loss.





--------------------------------------------------------------------------------





20.    TENANT PROPERTY. All personal property including, without limitation, all
contents, inventory, furniture, fixtures, equipment, data cabling, alterations,
additions and leasehold improvements in or about the property or in the Premises
belonging to Tenant, its agents, employees or invitees shall be at the sole risk
of Tenant or such other person and Landlord shall not be liable for damage
thereto or theft, misappropriation or loss thereof. Tenant shall insure all
personal property against all loss or damage as provided in Section 18, above.
Landlord shall not be liable to Tenant, and Tenant hereby waives all claims
against Landlord, for any injury or damage to personal property in or about the
Project as aforesaid resulting from the Project, Building or Premises, or any
part thereof or any equipment thereof becoming out of repair; flooding of
basements or other areas; damage caused by sprinkling devices, air‑conditioning
apparatus, snow, frost, water leakage, steam, excessive heat or cold, falling
plaster, broken glass, sewage, gas, odors or noise or the bursting or leaking of
pipes or plumbing fixtures; any act or neglect of Landlord or of other tenants
or occupants or employees in the Project; or any other thing or circumstance
whatsoever, whether of a like nature or of a wholly different nature.
21.    CASUALTY. If the Premises and/or the parking areas on the Building Parcel
are destroyed or damaged by fire or other casualty covered by a standard fire
and extended coverage policy, then (unless this Lease is terminated by Landlord
as hereinafter provided) Landlord shall proceed, after adjustment of such loss,
to repair or restore the Premises and such parking areas to the condition which
Landlord furnished to Tenant upon the commencement of the Term. Landlord shall
be under no obligation to restore any Alterations to the Premises made by Tenant
unless the same is covered by Landlord’s insurance. In no event shall Landlord
be obligated to expend an amount in excess of the insurance proceeds available
to Landlord for such repair or restoration. If Landlord repairs or restores the
Premises and such parking areas as provided herein, then Tenant shall repair and
restore its furnishings, furniture and equipment to at least a condition equal
to that prior to its damage. If the Premises or any part thereof shall be
rendered untenantable by any destruction or damage, then a pro rata portion of
the Rent based upon the number of square feet of area in the Premises which are
untenantable shall be abated until the Premises or such part thereof shall have
been put in tenantable condition. If, however, any destruction or damage to the
Premises or Building (regardless of whether or not the Premises are affected) is
so extensive that Landlord, in its reasonable discretion, elects not to repair
or restore the Premises or Building, or the proceeds of insurance are not
sufficient or available to fully pay the cost of repair or restoration, then
Landlord may terminate this Lease effective as of the date of the damage by
written notice to Tenant. The provisions of this Section are subject to the
rights of Landlord’s mortgagees, if any.
22.    CONDEMNATION. If all or substantially all of the Premises and/or the
parking areas on the Building Parcel are sold to or taken by any public
authority under its power of condemnation or the threat thereof, this Lease
shall terminate as of the date possession shall be transferred to the acquiring
authority, and the Rent payable hereunder shall be apportioned accordingly. Upon
any taking of less than substantially all of the Premises, this Lease shall
continue in force as to the part of the Premises not taken, and the Rent payable
thereafter shall be reduced in proportion to the amount of total floor area of
the Premises taken. Upon any taking of less than substantially all of the
parking areas on the Building Parcel, this Lease shall continue in force as to
the part of the parking areas not taken, and the Rent payable thereafter shall
be equitably reduced based on the amount of the parking areas taken. In the
event of any such taking, Landlord, upon receipt and to the extent of the award
in condemnation or proceeds of sale, shall, unless this Lease has been
terminated, make necessary repairs and restorations (exclusive of Tenant’s
leasehold improvements and Alterations) to restore the Premises remaining to as
near its former condition as circumstances will permit and to rebuild or restore
the remainder of the Premises to the approximate condition in which they existed
at the time of such taking. In any event, all damages awarded by or amounts paid
by the acquiring authority for any such taking, whether for the whole or a part
of the Premises or the Building or Common Areas, shall belong to and be the sole
property of Landlord whether such damages are awarded as compensation for loss
of, or diminution in value to, the leasehold or the fee thereof; provided,
however, Tenant shall have the right to pursue such claim or claims as Tenant
may have legally for relocation expenses, interruption of business and such
items which do not reduce the award or proceeds of sale payable to Landlord. In
the event that this Lease is terminated as hereinabove provided, Tenant shall
not have any claim against Landlord for the value of the unexpired term hereof.
The provisions of this Section are subject to the rights of Landlord’s
mortgagees, if any.
23.    ASSIGNMENT AND SUBLETTING. Tenant shall not assign, pledge, mortgage or
otherwise transfer or encumber this Lease or sublet any part or all of the
Premises, or any transfer of an interest in the Premises by operation of law.
Landlord agrees not to unreasonably withhold, condition or delay its consent in
connection with any proposed assignment or subletting. The following shall be
deemed to be an assignment of this Lease within the meaning of this Section: (a)
the sale, issuance or transfer of any voting stock of Tenant (if Tenant be a
nonpublic corporation or if Tenant





--------------------------------------------------------------------------------





is a public corporation and such sale, issuance or transfer results in Tenant
becoming a nonpublic corporation) which results in a change in voting control of
Tenant; (b) the sale, issuance or transfer of any partnership or membership
interest in Tenant if Tenant is a partnership or limited liability company; (c)
the change or conversion of a general or limited partnership to a limited
liability company, limited liability partnership or any other entity which
possesses the characteristics of limited liability; (d) the sale, issuance or
transfer of any beneficial interest in Tenant if Tenant be a trust; and (e) the
death or incapacity of Tenant if Tenant be a natural person. Without waiving
Landlord’s right hereunder to declare a default in the event of an assignment of
this Lease or a subletting of the Premises or any part thereof or occupancy of
the Premises by anyone other than Tenant, Landlord may collect from the
assignee, sublessee or occupant, any rental and other charges herein required,
but such collection by Landlord shall not be deemed an acceptance of the
assignee, sublessee or occupancy, nor a release of Tenant from the performance
by Tenant of this Lease. Further, Tenant at all times and under all
circumstances shall remain liable to Landlord for the payment of Rent due and to
become due and the performance of all other obligations of Tenant hereunder for
the term hereof, as same may be extended pursuant to Section 43 of this Lease.
Tenant shall pay to Landlord, as additional rent, any actual, reasonable third
party costs and expenses including reasonable attorney fees incurred by Landlord
in connection with any proposed or purported assignment, sublease or other
transfer. Tenant shall have the right to advertise the availability of the
Premises without restrictions as to the rental rate advertised. Except in
connection with a Permitted Transfer (as defined below), Landlord shall be
entitled to fifty percent (50%) of all profits realized by Tenant in connection
with any assignment or subletting net of all costs incurred by Tenant in
connection therewith.
Notwithstanding anything to the contrary herein, Tenant may, without obtaining
Landlord’s consent, assign this Lease or sublet all or any portion of the
Premises to any one or more of the following parties (each, a “transferee”) on
the following conditions (each, a “Permitted Transfer”): (i) any subsidiary or
affiliate of Tenant of which Tenant owns a controlling interest; (ii) any
controlling parent corporation or entity of Tenant; (iii) any subsidiary or
affiliate of Tenant’s parent corporation or entity of which such parent owns a
controlling interest; and (iv) any corporation or entity into which Tenant
merges or consolidates or any corporation, entity or individual which purchases
all or substantially all of the assets or stock of Tenant; the foregoing
clauses (i) through (iv), inclusive, of this Section 23 are subject to the
following conditions: (A) unless Tenant shall not survive a merger, Tenant
remains primarily liable for all of its obligations hereunder; (B) the
transferee assumes in writing and is bound by all obligations of Tenant for
payment of all amounts of Base Rent and other sums and the performance of all
covenants required by Tenant pursuant to this Lease; (C) the transferee complies
with the usage restrictions of this Lease; (D) Guarantor(s), if any, remain
liable for all of its obligations under any Guaranty of this Lease; (E) such
transferee shall have a net worth not less than the greater of the net worth of
Tenant as of the Commencement Date or immediately prior to such Permitted
Transfer; and (F) not less than thirty (30) days prior to the effective date of
a Permitted Transfer, Tenant notifies Landlord of the Permitted Transfer and
provides Landlord with such evidence as Landlord may reasonably require to
establish that such assignment or subletting meets the requirements of a
Permitted Transfer; provided, that in the event such assignment or subletting
does not satisfy the requirements for a Permitted Transfer set forth in this
Section 23, Landlord shall have the right to disapprove of any such assignment
or subletting as set forth above.
Landlord’s consent shall not be required with respect to Tenant’s utilization of
third party operators to provide and/or manage employee amenities (e.g.,
cafeteria, on-site clinic, etc.).
24.    DEFAULT. If (a) Tenant shall fail to pay the Rent or any other sums due
hereunder within five (5) days after the same is due (provided that for the
first failure to pay during any consecutive twelve (12) month period during the
Term, it shall not be a default under this Lease if Tenant shall pay the Rent or
other charge due within five (5) days after Tenant’s receipt of written notice
of nonpayment from Landlord), or (b) Tenant shall fail to perform any of the
other covenants or conditions herein contained on the part of Tenant, and such
default shall continue for thirty (30) days after written notice thereof shall
have been given to Tenant (except that such thirty (30) day period shall be
automatically extended for an additional period of time reasonably necessary to
cure such default, not to exceed an additional thirty (30) days, if such default
cannot be cured within such original thirty (30) day period and provided Tenant
commences the process of curing such default within said original thirty (30)
day period and continuously and diligently prosecutes such cure to completion),
or (c) if this Lease shall, by act of Tenant or by operation of law or
otherwise, pass to any party other than Tenant, or (d) if Tenant shall abandon
the Premises, or (e) Tenant or any guarantor of this Lease shall become
insolvent or bankrupt or make an assignment for the benefit of creditors, or (f)
a receiver or trustee of Tenant’s property or that of any guarantor of this
Lease shall be appointed and such receiver or trustee, as the case may be, shall
not be discharged within thirty (30) days after such appointment, or (g) an
execution or attachment is levied against Tenant’s property or that of any
guarantor of this Lease, or (h) Tenant shall be in default under any





--------------------------------------------------------------------------------





other lease between Landlord (or any affiliate of Landlord) and Tenant (or an
affiliate of Tenant), then in any such case, Landlord may, without further
notice to Tenant, recover possession of and reenter the Premises without
affecting Tenant’s liability for past Rent and other sums due or future Rent and
other sums to accrue hereunder. In the event of any such default, Landlord shall
be entitled to recover from Tenant, in addition to Rent, all other damages
sustained by Landlord on account of the breach of this Lease, including, but not
limited to, the costs, expenses and attorney fees incurred by Landlord in
enforcing the terms and provisions hereof and in reentering and recovering
possession of the Premises and for the cost of repairs, alterations and
brokerage and attorney fees connected with the reletting of the Premises.
Further, at the election of Landlord, Landlord shall have the right to declare
this Lease terminated and cancelled, without any further rights or obligations
on the part of Landlord or Tenant (other than Tenant’s obligation for Rent and
other sums due and owing through the date of termination), so that Landlord may
relet the Premises without any right on the part of Tenant to any credit or
payment resulting from any reletting of the Premises. In case of a default under
this Lease, Landlord may, in addition to terminating this Lease, or in lieu
thereof, pursue such other remedy or combination of remedies and recover such
other damages for breach of tenancy and/or contract as available at law or
otherwise.
Landlord may, but shall not be obligated to, cure any default by Tenant
(specifically including, but not by way of limitation, Tenant’s failure to
obtain insurance, make repairs, or satisfy lien claims) after notice to Tenant
and a five (5) business day opportunity to cure, and whenever Landlord so
elects, all costs and expenses paid by Landlord in curing such default,
including without limitation attorney fees, shall be payable to Landlord as
additional rent due on demand, together with interest at the rate provided in
Section 26 below from the date of the advance to the date of repayment by Tenant
to Landlord.
No receipt of money by Landlord from Tenant after the expiration or termination
of this Lease or after the service of any notice or after the commencement of
any suit, or after final judgment for possession of the Premises shall
reinstate, continue or extend the Term of this Lease or affect any such notice,
demand or suit.
A waiver by Landlord of a breach or default by Tenant under the terms and
conditions of this Lease shall not be construed to be a waiver of any subsequent
breach or default nor of any other term or condition of this Lease, and the
failure of Landlord to assert any breach or to declare a default by Tenant shall
not be construed to constitute a waiver thereof so long as such breach or
default continues unremedied.
If Landlord shall fail to reimburse Tenant as aforesaid or otherwise fail to
perform any covenant or condition of this Lease upon Landlord’s part to be
performed and, as a consequence of such default, Tenant shall recover a money
judgment against Landlord, such judgment shall be satisfied only out of the
proceeds of sale received upon execution of such judgment and levied thereon
against the right, title and interest of Landlord in the Building and out of
rents or other income from the Building receivable by Landlord and Landlord
shall not be personally liable for any deficiency.
25.    ATTORNEY FEES. In the event either party shall bring an action to
interpret or enforce the provisions of this Lease, the prevailing party therein
shall be entitled to recover its actual reasonable attorneys’ fees and costs
arising out of such action.
26.    INTEREST. Any amount due from Tenant to Landlord hereunder which is not
paid when due shall bear interest at an annual rate equal to the greater of (i)
five percent (5%) per annum in excess of the prime rate of interest announced,
from time to time, by The Wall Street Journal or (ii) twelve percent (12%) per
annum (but in no event shall such rate of interest exceed the maximum rate of
interest permitted to be charged by law) from the date due until paid,
compounded monthly, but the payment of such interest shall not excuse or cure
any default by Tenant under this Lease.
27.    SURRENDER. Upon the termination of this Lease, by expiration or
otherwise, Tenant shall peaceably surrender the Premises to Landlord broom-clean
and in good condition and repair consistent with Tenant’s duty to make repairs
as provided herein. All Alterations and decorations made to the Premises by
Tenant shall remain and be the property of the Landlord. All furniture,
equipment and unattached movable personal property owned by Tenant shall be
removed from the Premises by Tenant no later than the termination date, and
Tenant shall repair any and all damage caused by such removal. If the Premises
are not surrendered upon the termination of this Lease as set forth herein,
Tenant shall indemnify Landlord against all loss or liability resulting from
delay by Tenant in so surrendering the Premises including, without limitation,
any claim made by any succeeding tenant founded on such delay. Tenant shall also
surrender all keys to the Premises and shall inform Landlord of combinations in
any locks, safes and vaults, if any,





--------------------------------------------------------------------------------





in the Premises. Subject to the foregoing, Tenant shall have no restoration
obligations at the expiration or earlier termination of the Lease.
28.    HOLDOVER. In the event Tenant remains in possession of the Premises after
the expiration of this Lease, it shall be deemed to be occupying said premises
as a month-to-month tenant, subject to all of the conditions, provisions and
obligations of this Lease insofar as the same are applicable to a month-to-month
tenancy until the termination of such tenancy, provided that Tenant shall pay to
Landlord an amount equal to one hundred twenty-five percent (125%) of the Base
Rent in effect immediately preceding the holdover period for the first two (2)
months of the holdover and one hundred fifty percent (150%) of the Base Rent in
effect immediately preceding the holdover period for each month thereafter, or
the maximum amount allowed by law, together with Tenant’s Proportionate Share of
Operating Expense on a monthly basis (or pro-rata for partial months) with
respect to the holdover period. Such month-to-month tenancy may be terminated at
the end of any calendar month by either Landlord or Tenant giving the other at
least twenty-eight (28) days prior written notice. The foregoing provisions
shall not affect or impair, and shall be in addition to, Landlord’s rights to
pursue any and all remedies for Tenant’s default resulting from such holdover
available under this Lease, at law or in equity.
29.    TRANSFER BY LANDLORD. In the event of a sale or conveyance by Landlord of
the Building, the same shall operate to release Landlord from any future
liability upon any of the covenants or conditions herein contained, and in such
event Tenant agrees to look solely to the successor in interest of Landlord in
and to this Lease. This Lease shall not be affected by any such sale or
conveyance, and Tenant agrees to attorn to the purchaser or grantee, which shall
be obligated on this Lease only so long as it is the owner of Landlord’s
interest in and to this Lease.
30.    SUBORDINATION. This Lease is and shall be subject and subordinate at all
times to all ground or underlying leases which now exist or may hereafter be
executed affecting the Building and to the lien of any mortgages now or
hereafter placed on or against the Building, or on or against Landlord’s
interest or estate therein, and including all extensions, renewals, amendments
and supplements to any such lease or mortgage, without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination. Tenant covenants and agrees to execute and
deliver to Landlord, within ten (10) business days after request therefor from
Landlord, a subordination, non-disturbance and attornment agreement in the form
attached hereto as Exhibit G (the “SNDA”), and such further reasonably
acceptable instruments evidencing such subordination of this Lease to any ground
or underlying leases and to the lien of any such mortgages as may be required by
Landlord provided that any lessor under any such ground or underlying lease or
the holder of any mortgage has agreed not to terminate or disturb Tenant’s right
to use and occupy the Premises pursuant to the terms of this Lease so long as
Tenant is not in default hereunder after notice and any applicable cure period.
Failure of Tenant to execute and deliver such instrument within such ten (10)
business day period shall constitute a breach of this Lease after an additional
notice and two (2) business day cure period and Landlord may, at its option,
cancel this Lease and terminate Tenant’s interest herein. Further, Tenant hereby
irrevocably appoints Landlord as attorney‑in‑fact for Tenant with full power and
authority to execute and deliver in the name of Tenant any such instrument if
Tenant fails to execute and deliver the same within the time period as
aforesaid. Notwithstanding anything herein above contained in this Section, in
the event the holder of any mortgage shall at any time elect to have this Lease
constitute a prior and superior lien to its mortgage, then and in such event,
upon any such holder notifying Tenant to that effect in writing, this Lease
shall be deemed prior and superior in lien to such mortgage, whether this Lease
is dated prior to or subsequent to the date of such mortgage. Landlord agrees to
obtain and deliver to Tenant an SNDA from Landlord’s current lender after the
effective date of this Lease.
31.    MODIFICATIONS. Tenant agrees to execute any modification of this Lease
which may be required by a lender as a condition to making a first mortgage loan
on the Project; provided that no such modification shall alter the rent or term
provided herein or materially reduce the economic value or beneficial interest
hereof to Tenant or materially increase Tenant’s obligations hereunder.
32.    ESTOPPEL CERTIFICATES. Tenant agrees that at any time and from time to
time within ten (10) business days after request from Landlord or one of
Landlord’s mortgagees, Tenant shall execute, acknowledge and deliver to Landlord
a statement in writing certifying (a) that this Lease is unmodified and in full
force and effect (or if there have been modifications, specifying the same), and
(b) the dates to which the Rent and other sums have been paid, and (c) that, so
far as the Tenant knows, Landlord is not in default under any provisions of this
Lease (or if Tenant knows of any such default, specifying the same) and (d) such
other matters as Landlord or Landlord’s mortgagee may reasonably





--------------------------------------------------------------------------------





require. It is intended that any such statement may be relied upon by any person
proposing to acquire Landlord’s interest in this Lease or any prospective
mortgagee of, or assignee of any mortgage upon, such interest.
33.    NOTICES. All notices, consent, approval, waivers, demands or elections
which may or are required to be given by either party to the other hereunder
shall be in writing, and delivered in person or sent by either United States
certified mail, return receipt requested, postage prepaid or by a nationally
recognized overnight delivery service and shall be effective when received or
refused, if delivered in person, by certified mail or by courier and addressed
to the respective parties at the addresses below.
 
If to Landlord:
Ascend Northrop, LLC
 
 
c/o Irgens Partners, LLC
 
 
833 East Michigan Street, Suite 400
 
 
Milwaukee, WI 53202
 
 
Attention:    CEO/Manager
 
 
 
 
If to Tenant:
 
 
 
 
 
Prior to
Bridgepoint Education, Inc.
 
Commencement Date:
8620 Spectrum Center Boulevard
 
 
San Diego, CA 92123
 
 
Attention:    Jon Allen, Associate VP of Facilities and Security
 
 
 
 
On and After the
Bridgepoint Education, Inc.
 
Commencement Date:
1811 E. Northrop Boulevard
 
 
Chandler, AZ 85286
 
 
Attention:    Jon Allen, Associate VP of Facilities and Security
 
 
 
 
With a copy to:
Procopio, Cory, Hargreaves & Savitch LLP
 
 
525 B Street, Suite 2200
 
 
San Diego, CA 92101
 
 
Attention:    Thomas W. Turner, Jr.

Either party may, from time to time, change the address to which notice shall be
sent by notice given to the other party, except that no party may change its
address to other than a street address. Any notice given that does not conform
to this Section shall be effective only upon receipt.
34.    EXECUTION. The submission of this document for examination does not
constitute an offer to lease, or a reservation of, or option for, the Premises
and this document becomes effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant. Tenant confirms that Landlord has
made no representations or promises with respect to the Premises or the making
or entry into of this Lease except as are expressly set forth herein, and agrees
that no claim or liability shall be asserted by Tenant against Landlord for, and
Landlord shall not be liable by reason of, breach of any representations or
promises not expressly stated in this Lease. This Lease can be modified or
altered only by agreement in writing between Landlord and Tenant. Tenant shall
not record this Lease without the prior written consent of Landlord.
35.    BINDING EFFECT. The covenants, agreements and obligations herein
contained, except as herein otherwise specifically provided, shall extend to,
bind and inure to the benefit of the parties hereto and their respective
personal representatives, heirs, successors and assigns (but in the case of
assigns only to the extent that assignment is permitted hereunder). No third
party, other than such successors and assigns, shall be entitled to enforce any
or all of the terms of this Lease or shall have rights hereunder whatsoever.





--------------------------------------------------------------------------------





36.    INTENTIONALLY OMITTED.
37.    INTERPRETATION. The laws of the State in which the Project is situated
shall govern the validity, performance and enforcement of this Lease. The
invalidity or unenforceability of any provision of this Lease shall not affect
or impair any other provision. Whenever the singular number is used, the same
shall include the plural, and the masculine gender shall include the feminine
and neuter genders. The captions appearing in this Lease are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of such sections or paragraphs of this Lease nor in any way
affect this Lease.
38.    FORCE MAJEURE. In the event either party shall be delayed or hindered in
or prevented from the performance of any act required hereunder by reason of
strikes, lockouts, labor troubles, inability to procure materials, failure of
power, restrictive governmental laws, regulations, orders or decrees, riots,
insurrection, war, acts of God, inclement weather, or other reason beyond such
party’s reasonable control, then performance of such act shall be excused for
the period of the delay and the period for the performance of any such act shall
be extended for a period equivalent to the period of such delay. Notwithstanding
the foregoing, force majeure shall not apply to Tenant’s payment of Rent or any
other amounts Tenant is obligated to pay Landlord under this Lease.
39.    AUTHORITY. If Tenant is a corporation or limited liability company or
other entity, each individual executing this Lease on behalf of Tenant
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said corporation, limited liability company or other
entity, as the case may be, and that this Lease is binding upon said entity in
accordance with its terms without the joinder or approval of any other person.
40.    JOINT AND SEVERAL LIABILITY. If Tenant is more than one natural person,
the individuals collectively referred to herein as Tenant shall be jointly and
severally liable with respect to the obligation to pay Rent and perform all of
the other obligations, covenants and agreements of Tenant set forth in this
Lease. In the event that Tenant is any type of business entity, each of such
entity’s shareholders, members or partners shall personally guaranty payment and
performance of all the obligations of Tenant under this Lease in a form
satisfactory to Landlord. Any action or occurrence which would render such a
guaranty ineffective or uncollectible shall constitute a default hereunder.
41.    FINANCIAL STATEMENTS. Except at such times as Tenant is a publicly traded
company, Tenant shall, within thirty (30) days after receipt of written request
from Landlord and in any event within ninety (90) days after the end of each
completed fiscal year of Tenant, provide to Landlord, for the benefit of
Landlord, Landlord’s mortgagee and any prospective mortgagee or purchaser of the
Project a current financial statement for Tenant and any guarantors of this
Lease, including profit and loss statements and balance sheet for the latest
fiscal year, prepared by an independent certified public accountant in
accordance with generally accepted accounting principles consistently applied.
Landlord shall keep all financial information provided by Tenant and any
guarantor confidential to the extent such information has not already been
publicly disclosed by Tenant or such guarantor via public filings or otherwise;
provided that Landlord may disclose Tenant’s and any guarantor’s financial
information to Landlord’s mortgagees, to prospective purchasers of membership
interests in Landlord and to purchasers under bona fide accepted offers to
purchase the Project, provided such parties agree to keep such information
confidential.
42.    BROKERS. Each party warrants and represents to the other party that it
has not dealt with any broker in connection with the negotiation and execution
of this Lease other than Irgens Partners, LLC, Cushman & Wakefield and CBRE, and
hereby agrees to indemnify and hold the other party harmless from and against
any and all liability, obligation, loss, cost and/or expense (including
reasonable attorneys’ fees) in connection with the claims of any other broker or
other person which are based on the conduct, actions or agreements of such
party. Landlord shall pay any commission due the above named broker(s) pursuant
to separate agreement.
43.    OPTION TO EXTEND. Tenant shall have the option to extend the Term of this
Lease for two (2) additional periods of five (5) years each commencing upon the
expiration of the then current Term. Such option shall be exercised only by
Tenant giving written notice thereof which is received by Landlord not more than
fifteen (15) months and not less than twelve (12) months prior to the expiration
of the then current Term, time being of the essence; provided, however, Tenant
shall be entitled to exercise the option to extend granted herein, and the Term
of this Lease shall, in fact, be extended by reason of such exercise, only if
this Lease is in full force and effect and Tenant is not in default hereunder
after notice and any applicable cure period. Tenant’s failure to exercise the
option granted herein in accordance with this Section shall extinguish all
subsequent options, if any. In the event the Term of this Lease is in fact
extended





--------------------------------------------------------------------------------





pursuant to the foregoing, then any such extension shall be upon all of the same
terms, covenants, provisions and conditions as contained in this Lease except
the Monthly Base Rent shall be the Market Rent (as hereinafter defined) for the
Premises. The rights hereby granted may only be transferred by Tenant in
connection with a Permitted Transfer, or to an assignee of all of Tenant’s
right, title and interest under this Lease approved in writing by Landlord
pursuant to Section 23 of this Lease. Except as aforesaid, in the event of any
assignment of this Lease, the rights set forth in this Section shall
automatically terminate and shall thereafter be null and void.
As used herein, “Market Rent” means the monthly fair market rent for the
Premises as agreed to by the parties or failing such agreement within forty-five
(45) days following Landlord’s receipt of Tenant’s notice exercising its option
to extend, determined by appraisal in accordance with the following: Tenant
shall, on or before the sixtieth (60th) day following Landlord’s receipt of the
notice exercising the option to extend, select an Appraiser (as hereinafter
defined) to determine the monthly fair market rent for the Premises during the
extension period and advise Landlord in writing of the name of such Appraiser.
As used herein, “Appraiser” means an experienced and qualified appraiser who is
a Member of the American Institute of Real Estate Appraisers (or if such
institute is not in existence at the time in question, a member of a similar or
successor organization) or a licensed real estate broker with substantial
experience with respect to comparable office properties in the suburban
Chandler, Arizona metropolitan area, who has not been regularly employed or
retained during the prior five (5) years as a consultant by the party selecting
such person. Landlord shall within fifteen (15) days thereafter select an
Appraiser to make a similar determination and advise Tenant in writing of the
name of such Appraiser. Each party shall be responsible for paying the fees and
expenses of the Appraiser selected by it. The two (2) Appraisers so appointed
shall be instructed to each prepare a written appraisal which will show the
monthly fair market rent of the Premises during the extension period, giving
appropriate consideration to the length of the lease term, the size and location
of the premises being leased, tenant improvement allowances, annual increases in
rent and other pertinent terms and conditions of tenancy. Landlord and Tenant
shall each be entitled to present evidence and argument to the initial two (2)
Appraisers upon request promptly after the appointment of such Appraisers and
for such purpose, the parties may be represented by counsel. Such Appraisers
shall notify both parties, simultaneously and in writing, of their determination
as described herein within thirty (30) days after the appointment of Landlord’s
Appraiser. Provided that the appraisals vary by less than five percent (5%) of
the fair market rent amount in the higher appraisal, then the arithmetic average
of the two (2) appraisals shall be the Market Rent for the Premises, and such
determination shall be conclusive and binding upon the parties. If the
difference between such two (2) appraisals is more than five percent (5%), then
within fifteen (15) days after the date that the parties are notified of such
appraisals, the two (2) Appraisers previously retained shall jointly appoint a
third qualified and experienced Appraiser and shall advise the parties in
writing of the name of said Appraiser who shall be subject to the approval of
Landlord and Tenant. If such two (2) Appraisers are unable to agree upon the
appointment of a third Appraiser within such fifteen (15) day period, they will
give written notice of such failure to agree to the parties and thereafter if
the parties fail to agree upon the selection of a third Appraiser within fifteen
(15) additional days after they are so advised, then either party may make
application to the then acting chief judge of the Circuit Court for the County
in which the Premises are located to designate or appoint such third Appraiser.
Each of the parties hereto shall pay one-half (1/2) of the fees of any such
third Appraiser. Such third Appraiser shall then be instructed as the initial
two (2) Appraisers were previously instructed to prepare an appraisal showing
the monthly fair market rent for the Premises during the extension of the term.
Such third Appraiser shall notify both parties, simultaneously and in writing of
its determination as described herein within thirty (30) days after its
appointment. If the total rent during the extension period as determined by the
third Appraiser is between the total market rent during the extension period as
determined by the other two (2) appraisals, then such determination shall be
binding and conclusive upon the parties. If the third Appraiser’s determination
as aforesaid is higher than the higher of the two (2) appraisals or lower than
the lower of the other two (2) appraisals, then the middle of the three (3)
appraisals shall be binding and conclusive upon the parties. If the Market Rent
for the extension period is not determined as of the commencement date thereof,
then the Monthly Base Rent payable by Tenant immediately prior to such extension
shall remain in effect until such determination is, in fact, made, and
appropriate adjustments shall be promptly made by the parties when the Market
Rent has been determined.
44.    GENERATOR. Provided Tenant is not in default, Tenant shall have the
right, during the Term hereof, to install in a location within the Premises
mutually acceptable to Landlord and Tenant, an auxiliary generator and/or
battery back-up, together with applicable cabling, wiring and other connection
facilities (collectively, “Auxiliary Equipment”), for its business continuity
needs. All such Auxiliary Equipment shall be at the sole risk and expense of
Tenant, shall be installed and maintained by Tenant in conformance with all
applicable laws and regulations and shall be removed by Tenant, if required by
Landlord, upon the expiration or earlier termination of the Term. All damage
caused by such installation or removal of the Auxiliary Equipment shall be
promptly repaired by Tenant at Tenant’s sole cost. Tenant





--------------------------------------------------------------------------------





shall not do any of the foregoing unless and until it submits plans to Landlord
and obtains Landlord’s written approval thereof, which approval shall not be
unreasonably withheld, conditioned or delayed.
45.    ADDENDA. The provisions, if any, included at the end of this Lease, and
any riders and exhibits appended to this Lease, are hereby made a part of this
Lease as though set forth in full at this point.


[Remainder of page left blank. Signatures on following page.]





--------------------------------------------------------------------------------






EXECUTED as of the date first written above.
LANDLORD:
 
TENANT:
 
 
 
 
 
Ascend Northrop, LLC
 
Bridgepoint Education, Inc.
 
 
 
 
 
By:
IDP Ascend Northrop, LLC, its Manager
 
By:
/s/ Kevin Royal
 
 
 
 
 
By:
Irgens Partners, LLC, its Manager
 
Name:
Kevin Royal
 
 
 
 
 
 
 
 
Title:
CFO
By:
/s/ Mark F. Irgens
 
 
 
 
Mark F. Irgens, CEO/Manager
 
 
 












--------------------------------------------------------------------------------






EXHIBIT E
BASE RENT SCHEDULE


exhibite.jpg [exhibite.jpg]



